DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5, 7-8, 10-12, 14, 16 drawn to an expression system for producing a Diphtheria toxin polypeptide or a mutated form thereof, the expression system comprising: an Escherichia coli cell defective in rhamnose catabolic pathway, said Escherichia coli cell comprising a heterologous nucleic acid construct comprising: (i) a rhamnose inducible promoter sequence; and (ii) an expression sequence, said expression sequence comprising a first portion and a second portion, said first portion comprising a nucleotide sequence that encodes a periplasmic secretion signal linked to the 5' end of the second portion, and said second portion comprising a nucleotide sequence that encodes said Diphtheria toxin polypeptide or mutated form thereof, and wherein said expression sequence is operatively linked to said rhamnose inducible promoter sequence.
Group II, claim(s) 19, 24, 31-35, 37, 40, 43, drawn to a method for producing a Diphtheria toxin polypeptide or a mutated form thereof, the method comprising: (a) culturing the an Escherichia coli cell defective in rhamnose catabolic pathway, said Escherichia coli cell comprising a heterologous nucleic acid construct comprising: (i) a rhamnose inducible promoter sequence; and (ii) an expression sequence, said expression sequence comprising a first portion and a second portion, said first portion comprising a nucleotide sequence that encodes a periplasmic secretion signal linked to the 5' end of the second portion, and said second portion comprising a nucleotide sequence that encodes said Diphtheria toxin polypeptide or mutated form thereof, and wherein said expression sequence is operatively linked to said rhamnose inducible promoter sequence in a culture medium comprising a carbon source other than rhamnose until an optical density at 600 nm (OD.sub.600) of at least about 150 is reached; (b) adding rhamnose to the culture and feeding the culture with a solution comprising a carbon source for a period of time sufficient to produce said Diphtheria toxin polypeptide or mutated form thereof; and (c) collecting the Diphtheria toxin polypeptide or mutated form thereof produced from the periplasm of said cell.
Group III, claim(s) 46 and 55, drawn to an Escherichia coli cell comprising a defective sulA gene and a defective Ion gene.
Group IV, claim(s) 53, drawn to a method of gene targeting by homologous recombination, the method comprising introducing an in vivo double-strand break into a DNA molecule within an Escherichia coli cell comprising a defective sulA gene and a defective Ion gene, in the presence of a donor substrate DNA molecule.
Group V, claim(s) 57, drawn to a method for increasing the amenability of an E. coli cell that is void of Lon protease to gene targeting by homologous recombination, the method comprising introducing into the E. coli cell a genetic alteration that reduces the function of the sulA gene in the E. coli cell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of an E. coli cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GenBank CP014268.2 – sequence of E. coli B strain C2566, complete genome, deposited 15 June 2016 (cited herein) and as evidenced by New England Biolab (NEB) description of C2566 (cited herein).  
E. coli strain C2566 is a B strain derivative as taught by GenBank CP014268.2; wherein NEB evidences that said strain is deficient in lon as well as sulA (see third paragraph).  As such, this minimally anticipates instant claim 46 and unit of invention is broken.

Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        10 May 2022